Citation Nr: 1119011	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had recognized service from February 1945 to August 1952 and November 1952 to June 1965.  The Veteran died in April 2006.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death and DIC benefits pursuant to 38 U.S.C.A. § 1318.

A video conference hearing on this matter was held before the undersigned Veterans Law Judge sitting in Washington, DC in May 2009.  A copy of the hearing transcript has been reviewed and has been associated with the claims folder.  During the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2009).

In a June 2009 decision, the Board denied the appellant's claims for service connection for the cause of the Veteran's and DIC benefits.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2011 Joint Motion for Remand (Joint Motion), the Court remanded the June 2009 decision to the Board for readjudication in compliance with the instructions in the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2011 Court Order, further development is required.  The June 2009 Board decision found that a June 2007 VA examination opinion that there is no basis for the inclusion of any type of sinusitis condition in the Veteran's cause of death as very probative.  In the Joint Motion the parties agreed that VA examiner's opinion was inadequate in the following respects:

1) The examiner's opinion appears to be based upon an inaccurate factual premise because he stated that "[t]here is no support in the medical literature whatsoever for making a connection between maxillary sinusitis and chronic obstructive pulmonary disease in and of itself, as a direct connection."  When in fact, an abstract of a study published in the April 2007 "COPD: Journal of Chronic Obstructive Pulmonary Disease" concluded that "[t]herapy of nasal and sinus disease is associated with improved pulmonary function in patients with COPD[,]" and that "[p]atients with chronic sinusitis commonly have nonspecific bronchial hyperresponsiveness, suggesting a neural reflex."  This medical treatise was of record at the time VA examiner's reviewed the Veteran's claims folder.
2) The examiner stated "the veteran has no evidence present in his files whatsoever that I can ascertain, wherein he was treated recently, or within the last several years prior to death, for a serious case of infected sinusitis."  The examiner did not acknowledge or discuss findings from VA examination reports of May 2002 and July 2004, which shows the Veteran was diagnosed with maxillary sinusitis.
3) The examiner failed to opine on whether the in-service diagnosis of bronchitis (bronchitis was diagnosed in service in 1954) and post service treatment records noting bronchitis show the onset of the Veteran's COPD, which is noted as the primary cause of death, was in service.  

The Joint Motion also finds that development should have been undertaken to obtain the treatment records of I. Santiago, M.D. and VA outpatient clinic in Orlando.  

Finally, the agency of original jurisdiction has a duty to provide notice to the appellant pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically in DIC cases, the Court has held that such notice must include a statement of the conditions, if any, for which the Veteran was service-connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

As the claim for service connection the cause of the Veteran's death could affect the claim for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, the Board finds that the claims are inextricably intertwined, and a Board decision on the DIC claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  Send the appellant notice of the information and evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death.  In particular, such notice must include a statement of the conditions for which the Veteran was service-connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability ; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

2.  The RO/AMC should obtain VA outpatient treatment records from VA outpatient clinic in Orlando related to the Veteran's service-connected sinusitis disability for the period from June 2004 to April 2006, when the Veteran died, and associate those records with the claims folder.  All records and/or responses received should be associated with the claims folder.

3.  The RO/AMC shall attempt to obtain the Veteran's private medical treatment records from Dr. I. Santiago for his respiratory/pulmonary disability, including sinusitis, leading up to his death in April 2006.  The appellant must be provided with any necessary authorization form.  If no such treatment records exist, the claims folder shall be documented accordingly.  The RO/AMC shall also attempt to obtain any other evidence that is identified as relevant by the appellant during the course of the remand, provided that any necessary authorization forms are completed.  

4.  The RO/AMC should refer the appellant's claim to the examiner who prepared the June 2007 VA medical opinion to obtain an addendum to that opinion.  The examiner should be asked to review any newly associated treatment records, and to clarify whether there is any change in his prior conclusions regarding whether sinusitis materially contributed to the Veteran's death.  

The examiner is asked to opine on whether the in-service diagnosis of bronchitis (bronchitis diagnosed in service in 1954) reflected the onset of the Veteran's COPD, which is noted as the primary cause of death.  

The examiner is asked to discuss findings from VA examination reports of May 2002 and July 2004, which shows the Veteran was diagnosed with maxillary sinusitis.

The examiner is also asked to comment on the medical literature contained in the claims folder regarding a connection between sinusitis and COPD, specifically the abstract of a study published in the April 2007 "COPD: Journal of Chronic Obstructive Pulmonary Disease[.]"

The claims folder and a copy of this remand should be made available to the examiner for review and the examiner should specifically indicate that it has been reviewed. 

If the same examiner is unavailable, arrange to obtain a new VA medical opinion on the cause of the Veteran's death by an appropriate physician.  The claims folder and a copy of this Remand should be furnished to the examiner and the examiner should indicate that the claims folder was reviewed.  


6.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

